UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
 UNITED STATES OF AMERICA,               :        03Cr1102 (DLC)
                                         :
                -v-                      :            ORDER
                                         :
 EDWIN ALEJANDRO FERRERAS,               :
                                         :
                           Defendant.    :
 --------------------------------------- X

DENISE COTE, District Judge:

     On March 12, 2020, the Government informed the Court that

the defendant has been deported from the United States.    With

the consent of defense counsel and at defense counsel’s request

to waive the defendant’s presence at the re-sentencing, the

Government requested that the re-sentencing of the defendant

proceed as scheduled on April 10, 2020 at 11:00 am.

Accordingly, it is hereby

     ORDERED that the parties’ request is granted.    The re-

sentencing will proceed telephonically on April 10, 2020 at

11:00 am, using the following dial-in credentials:

               Dial-in:        888-363-4749
               Access code:    4324948

The parties shall use a landline if one is available.

     IT IS FURTHER ORDERED that any opposition to proceeding

telephonically is due Wednesday, April 8, 2020.

Dated:    New York, New York
          April 6, 2020
                               ____________________________
                                        DENISE COTE
                               United States District Judge
